 



      Form of Performance Share Unit Agreement   Exhibit 10.13

         
To:
      Date: April 1, 2005   Subject:   The Andersons, Inc.
2005 Performance Share Unit Award Letter of Agreement

You have been selected to receive a Performance Share Unit (the “PSUs”) award
subject to the terms and conditions of the Long Term Performance Compensation
Plan (the “Plan”) and this Letter of Agreement (the “Agreement”). This Agreement
will document the key provisions relating to the PSUs awarded to you as of
April 1, 2005.
Before executing this Agreement by signing the attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2005 PSUs. A copy of the Plan is
available upon request from the Human Resources Department. By signing the
Acknowledgment, you declare having read this Agreement and agree to be bound by
all the terms and conditions contained herein. When you are satisfied that you
understand the terms and conditions of the PSU award, please sign the attached
Acknowledgment and, return        to in the Personnel Department by Friday,
April 15, 2005. Remember to keep a copy for your files.

  1.   Grant of Performance Share Units: Subject to the terms and conditions of
the Plan and this Agreement, The Andersons, Inc. (the “Company”) hereby awards
to you ___ PSUs. Each PSU shall be equivalent to one Common Share of the
Company.     2.   Performance Period: The Performance Period for the PSUs
awarded shall be the three year period beginning January 1, 2005 and ending
December 31, 2007.     3.   Performance Schedule and Vesting of PSUs: Awards
shall vest as of the last day of the Performance Period in accordance with the
following Performance Schedule based on the Company’s three-year cumulative
fully diluted earnings per share (“EPS”) computed under Generally Accepted
Accounting Principles (GAAP) during the Performance Period. The Compensation
Committee of the Board of Directors reserves the right to adjust the EPS
presented in the annual report for extraordinary transactions which impact EPS
to ensure the pay for performance relationship. No PSUs will be considered
vested and earned for payment if the Company’s three-year cumulative EPS during
the Performance Period is less than $6.78.

                                      Three-Year Cumulative Fully   Percent    
Annual EPS Growth Rate   Diluted EPS for   PSUs     During Performance Period  
the Performance Period   Vested
 
    14 %   $ 8.35       100 %
 
  7%(1)   $ 7.33       50 %
 
    6 %   $ 7.18       40 %
 
    5 %   $ 7.04       30 %
 
    4 %   $ 6.91       20 %
 
    3 %   $ 6.78       10 %

 

(1)   Target annual EPS growth rate. At this level of performance the
competitive target level of long-term compensation will be achieved.

      You must be actively employed by the Company as of the end of the
Performance Period to be eligible to vest in and receive any payment of your
PSUs except as noted in paragraph 7 below. Actual vested percentage rates will
be interpolated from the above Performance Schedule using

33



--------------------------------------------------------------------------------



 



      the actual three-year cumulative fully diluted cumulative EPS achieved at
the end of the Performance Period.     4.   Rights as a Shareholder: You shall
have no rights as a shareholder with respect to the Common Shares subject to the
PSUs awarded to you during the Performance Period including the right to receive
dividends or to vote the Common Shares subject to the PSUs.     5.   Equivalent
Dividends: If any dividends are paid with respect to Commons Shares of the
Company during the Performance Period, additional PSUs will be awarded to you as
of the last day of the Performance Period. The amount of additional PSUs will be
computed based on the cumulative per share dividend rate actually paid on Common
Shares during the Performance Period and the share price on the last day of the
Performance Period. Additional PSUs awarded to you, if any, shall be subject to
the terms and conditions of the Plan and this Agreement and will vest in
accordance with the Performance Schedule defined in this Agreement.     6.  
Payment of Earned PSUs: Vested PSUs rounded up to the nearest whole unit shall
be delivered to you in the form of Common Shares no later than 75 days following
the conclusion of the Performance Period. PSUs which do not vest as of the last
day of the Performance Period will be forfeited. In that regard, you agree that
you will comply with (or provide adequate assurance as to future compliance
with) all applicable securities laws. In addition, the Company must receive from
you payment or a written request for arrangement of terms for payment, including
share withholding, of all federal, state or local taxes of any kind required to
be withheld with respect to the vesting of Shares as condition precedent to the
delivery of the Shares. Shares are subject to tax withholding based on the
market value of the Shares on the date of vesting (i.e., closing price on the
business day prior to the date of vesting) at required withholding tax rates.
Withholding taxes due, if not satisfied in shares, must be paid in full within
thirty days of the vesting date.     7.   Termination and Forfeiture of PSUs:
Your right to receive unvested PSUs shall terminate in whole and forfeit upon
your termination of employment with the Company or its subsidiaries for any
reason, except in the event of your death, Permanent Disability, Retirement, or
Termination without Cause as a result of a Sale of your Business Unit. If your
termination with the Company meets one of the listed exceptions, then your
unvested PSUs will remain subject to the Performance Schedule during the
Performance Period provided in this Agreement and the number of your PSUs
subject to vesting at the end of the Performance Period will be reduced
proportionate to the number of months rounded to the nearest whole month you
were actively employed during the Performance Period.     8.   Other
Acknowledgments: You acknowledge that the Compensation Committee may adopt
and/or change from time to time such rules and regulations as it deems proper to
administer the Plan.     9.   Binding Effect: This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

If you have any questions related to the tax consequences of your stock award,
please contact ___in Corporate Accounting. General information is available by
contacting ___in Human Resources.

     
 
  Thank You,
 
   
 
  /s/ Charles E. Gallagher
 
   
 
  Charles E. Gallagher
 
  Vice President, Human Resources
 
  The Andersons, Inc.

34